The plaintiffs brought this case pursuant to G. L. c. 40A, § 17, challenging a decision of the Falmouth zoning board of appeals (ZBA), and seeking an order temporarily ceasing the operation of a wind turbine known as "Wind 2." Summary judgment entered in the defendants' favor, in part under the doctrine of laches. In a separate case, Falmouth v. Falmouth Zoning Bd. of Appeals, No. 1472CV00003 (Barnstable County), a different judge of the Superior Court affirmed the ZBA's decision that Wind 2 (and its sister turbine, Wind 1) constitute a nuisance, and permanently ordered that the turbines cease operation. That decision was not appealed and has become final. As a result, the relief sought by the plaintiffs in this case has already been obtained. We accordingly vacate the judgment in this case, and order the entry of a new judgment dismissing this case as moot. See Aquacultural Research Corp. v. Austin, 88 Mass. App. Ct. 631, 636 (2015).
So ordered.
Vacated.